Exhibit 99.1 News Release Republic First Bancorp, Inc. February 1, 2012 REPUBLIC FIRST BANCORP, INC. REPORTS FINANCIAL RESULTS FOR QUARTER AND YEAR ENDED DECEMBER 31, 2011 Philadelphia, PA, February 1, 2012 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the quarter and year ended December 31, 2011.The Company completed the transformation of its balance sheet through the sale of $59.0 million of commercial real estate loans and foreclosed properties to a single investor. This sale substantially reduced non-performing asset balances and immediately improved credit quality metrics during the period. The Company also recorded a valuation allowance related to its deferred tax assets in the amount of $14.4 million during the fourth quarter of 2011. The recording of this allowance had no impact on regulatory capital ratios. The valuation allowance represents $14.4 million in unrecorded tax assets that can be used to increase future earnings. “Strengthening the balance sheet and improving asset quality has been the main focus of our organization over the last two years,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“The loan sale completed that process and will now enable us to redirect our focus on growth and improved earnings going forward. This transaction represents the final step in the transformation of Republicinto a new bank with a new brand, new management team, improved stores, and a retail model focused on extraordinary customer service.” A summary of earnings for the three and twelve months ended December 31, 2011 are as follows (dollars in thousands): Quarter Ended 12/31/11 Year Ended 12/31/11 Income (Loss) From Operations $ $ ) Loss on Loan Sale Income (Loss) Before Income Taxes ) ) Provision (Benefit) for Income Taxes ) ) Provision for DTA Valuation Allowance Net Income (Loss) $ ) $ ) Highlights for the Period Ending December 31, 2011 Ø Asset quality trends improved for a sixth consecutive quarter. Non-performing asset balances decreased significantly by $37.4 million, or 68%, to $17.8 million as of December 31, 2011 compared to $55.2 million as of December 31, 2010. Ø Non-performing asset and loan ratios improved significantly year over year. 12/31/11 12/31/10 Non-Performing Loans / Total Loans % % Non-Performing Assets / Total Assets % % Loan Loss Reserve / Total Loans % % Loan Loss Reserve / Non-Performing Loans % % Non-Performing Assets / Capital and Reserves % % Ø Total assets increased to $1.0 billion as of December 31, 2011 compared to $876.1 million as of December 31, 2010 which represents growth of $171.3 million, or 20%. Ø Total deposits increased by $194.9 million, or 26%, to $952.6 million as of December 31, 2011compared to $757.7 million as of December 31, 2010. Core deposits grew by $83.5 million, or 12%, to a total of $785.2 million during the year ended December 31, 2011. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 13.09% and a Tier I Leverage Ratio of 8.70% at December 31, 2011. Ø The net interest margin increased to 3.59% for the twelve month period ended December 31, 2011 compared to 3.50% for the twelve months ended December 31, 2010. Cost of funds decreased by 10 basis points to 0.95% for the three months ended December 31, 2011, compared to 1.05% for the three months ended December 31, 2010. Ø The SBA Lending Team continued to establish itself as a strong component of the Company’s operating results with the origination of $11 million in new loans during the fourth quarter of 2011. This team is now ranked as the #1 SBA lender in New Jersey and the #39 lender in the nation based on the dollar volume of loan originations. Ø Non-interest income grew to $10.6 million for the year ended December 31, 2011 compared to $2.8 million for the year ended December 31, 2010. This represents a year over year increase of $7.7 million, or 273%, primarily due to the gains recognized on the sale of SBA loans. Income Statement Income from operations was approximately $1.3 million for the three month period ended December 31, 2011 compared to $0.2 million for the three month period ended December 31, 2010. The Company reported a loss from operations of $1.7 million for the twelve month period ended December 31, 2011 compared to a loss from operations of $16.8 million for the twelve month period ended December 31, 2010. Please refer to “Non-GAAP Financial Measures” below for a reconciliation of GAAP to non-GAAP items. Earnings for the three and twelve month periods ended December 31, 2011 were significantly impacted by non-recurring items in the amount of $14.8 million related to the loan sale and $14.4 million for the deferred tax asset valuation allowance. The Company reported a net loss of $23.1 million, or $0.89 per share, for the three months ended December 31, 2011, compared to net income of $1.4 million, or $0.05 per share, for the three months ended September 30, 2011 and net income of $0.2 million, or $0.01 per share, for the three months ended December 31, 2010.On a year to date basis, the Company reported a net loss of $24.7 million for the twelve months ended December 31, 2011 compared to a net loss of $10.7 million for the twelve months ended December 31, 2010. 2 The loan loss provision increased to $10.3 million for the quarter ended December 31, 2011 compared to $0.6 million for the quarter ended September 30, 2011 due to the sale of loans and foreclosed properties completed in December that dramatically reduced non-performing asset balances and significantly improved credit quality metrics.On a year to date basis the loan loss provision decreased by $0.6 million, or 4%, to $16.0 million for the twelve month period ended December 31, 2011 compared to $16.6 million for the twelve month period ended December 31, 2010. The loan loss provision recorded during both 2011 and 2010 was primarily driven by the loan sale and updated appraisals of collateral associated with troubled loans all of which were originated prior to 2008. The Company continues to lower its cost of funds as evidenced by a decrease of 10 basis points to 0.95% for the three months ended December 31, 2011, compared to 1.05% for the three months ended December 31, 2010. The net interest margin increased to 3.59% for the twelve month period ended December 31, 2011 compared to 3.50% for the twelve monthsended December 31, 2010. Non-interest income increased to $3.4 million for the three months ended December 31, 2011 compared to $1.6 million for the three months ended December 31, 2010, primarily as a result of a settlement in the amount of $2.0 million related to the resolution of a legal dispute. Non-interest income increased to $10.6 million for the twelve months ended December 31, 2011 compared to $2.8 million for the twelve months ended December 31, 2010 mainly due to the $2.0 million legal settlement along with gains recognized on the sale of SBA loans during 2011. Non-interest expense increased to $14.1 million for the three months ended December 31, 2011 compared to $9.1 million for the three months ended December 31, 2010 mainly due to other real estate write-downs and expenses totaling $4.8 million which were associated with the disposition of foreclosed assets included in the loan sale completed during the fourth quarter of 2011. Non-interest expense increased to $41.2 million for the twelve months ended December 31, 2011 compared to $33.1 million for the twelve months ended December 31, 2010 as a result of the disposition of foreclosed assets in the loan sale combined with expenses related to the SBA lending team that joined the Company during 2011. In accordance with the applicable accounting guidance a deferred tax asset valuation allowance was recorded during the period ended December 31, 2011. The Company recorded a provision for income taxes in the amount of $9.6 million for the three month period ended December 31, 2011. This amount was the net result of a $4.8 million tax benefitcalculated based on the operating results during the fourth quarter of 2011 offset by a tax provision in the amount of $14.4 million related to a deferred tax asset valuation allowance recorded during the fourth quarter of 2011. 3 Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description December 31, September 30, % Change December 31, % Change Total assets $ $ 10
